DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “vertical height adjustment mechanism”; “motor transmission system”; “circuit control system”; and “vertical height adjustment mechanism”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 108836806 A to Ye.
As to claim 1, Ye discloses an automatic reflection hammer system, comprising: 
a reflective hammer chassis (7, Fig. 12); a universal joint (41, 42, Figs. 5, 7); a vertical height adjustment mechanism (movement of 4, 43-45 adjusts vertical height); and a fixing bracket (12), wherein, the reflection hammer chassis linking with the universal joint (7 links with 4 via 6), the universal joint linking to the vertical height adjustment mechanism (41 links with 4, 43-45 Fig. 4), and the vertical height adjustment mechanism links with the fixing bracket (4, 43-45 link with 12).

As to claim 2, Ye discloses the automatic reflection hammer system according to claim 1, wherein an outer side of the reflective hammer chassis comprises a detachable reflection hammer head (73), and a pulley (631).

As to claim 3, Ye discloses the automatic reflection hammer system according to claim 2, wherein the pulley lifting the detachable reflection hammer head, so that the detachable reflection hammer head becoming a vertical state, in order to drop the detachable reflection hammer head (“Equipped with driving pulley 631, the driving pulley 631 drives the driven wheel 65 to rotate by the second belt 64, the rectangular length Bar portion 622 is fixedly connected with the hammer 7 that beats” p. 5, para 10).

As to claim 4, Ye discloses the automatic reflection hammer system according to claim 1, wherein the inside of the reflective hammer chassis comprises: a motor transmission system, the motor transmission system having a function of providing a transmission power; a circuit control system, the circuit control system having a function of controlling the motor transmission system, and the circuit control system having a function of controlling a pulley (p. 5, paragraph starting with “The hammer 7 ….”); and a man-machine interface, the man-machine interface having a function of transmitting a control signal to the circuit control system (p. 5, paragraph starting with “The manipulation plate 32 ….”).

As to claim 5, Ye discloses the automatic reflection hammer system according to claim 1, wherein when the vertical height adjustment mechanism moving upwards, pushing the reflective hammer chassis upwards, when the vertical height adjustment mechanism moving downwards, recovers the reflective hammer chassis to an original height (movement of 4, 43-45 adjusts vertical height p 5, para 1-2).

As to claim 6, Ye discloses an automatic reflection hammer system, comprising: 
a reflective hammer chassis (7, Fig. 12); 
a universal joint (41, 42, Figs. 5, 7), the universal joint having a function of adjusting an angle and direction (p. 5, para 1-3); 
a vertical height adjustment mechanism, the vertical height adjustment mechanism having a function of adjusting a vertical height (movement of 4, 43-45 adjusts vertical height); and 
a fixing bracket (12), the fixing bracket having a function of providing a support and stability (p. 4, paragraph starting with “The pedestal 1 includes ….”), 
the reflective hammer chassis linking with the universal joint (7 links with 4 via 6), the universal joint linking to the vertical height adjustment mechanism (41 links with 4, 43-45 Fig. 4), and the vertical height adjustment mechanism links to the fixing bracket (4, 43-45 link with 12).

As to claim 7, Ye discloses the automatic reflection hammer system according to claim 6, wherein the outer side of the reflective hammer chassis comprises a detachable reflection hammer head (73), and a pulley (631).

As to claim 8, Ye discloses the automatic reflection hammer system according to claim 7, wherein the pulley lifting the detachable reflection hammer head, so that the detachable reflection hammer head becoming a vertical state, in order to drop the detachable reflection hammer head (“Equipped with driving pulley 631, the driving pulley 631 drives the driven wheel 65 to rotate by the second belt 64, the rectangular length Bar portion 622 is fixedly connected with the hammer 7 that beats” p. 5, para 10).

As to claim 9, Ye discloses the automatic reflection hammer system according to claim 6, wherein the inside of the reflective hammer chassis of the invention comprises: a motor transmission system, the motor transmission system having a function of providing the transmission power; a circuit control system, the circuit control system having a function of controlling the motor transmission system, and the circuit control system having a function of controlling the pulley (p. 5, paragraph starting with “The hammer 7 ….”); and a man-machine interface, the man-machine interface having a function of transmitting a control signal to the circuit control system (p. 5, paragraph starting with “The manipulation plate 32 ….”).

As to claim 10, Ye discloses the automatic reflection hammer system according to claim 6, wherein when the vertical height adjustment mechanism moves upwards, pushing the reflective hammer chassis upwards, when the vertical height adjustment mechanism moving downwards, recovering the reflective hammer chassis to an original height (movement of 4, 43-45 adjusts vertical height, p 5, para 1-2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 204683657 U discloses a reflective hammer chassis (41); a vertical height adjustment mechanism (21-23); and a fixing bracket (1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J. McCrosky/Primary Examiner, Art Unit 3791